Clark v Rachfal (2022 NY Slip Op 06410)





Clark v Rachfal


2022 NY Slip Op 06410


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: SMITH, J.P., CENTRA, LINDLEY, AND CURRAN, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (405/22) CA 21-00235.

[*1]GERALDINE CLARK AND MOSES CLARK, PLAINTIFFS-APPELLANTS-RESPONDENTS, 
vSTEPHAN J. RACHFAL, M.D., DEFENDANT, JOHN CUCINOTTA, M.D., CROUSE RADIOLOGY ASSOCIATES, LLP, DEFENDANTS-APPELLANTS, CROUSE HOSPITAL EMERGENCY MEDICINE DEPARTMENT, CROUSE HEALTH HOSPITAL, INC. AND KRISTA J. KANDEL, M.D., DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument be and the same hereby is granted in part and, upon reargument, the memorandum and order entered July 8, 2022 (207 AD3d 1173 [4th Dept 2022]) is amended by deleting the second and third sentences of the sixth paragraph of the memorandum and substituting the following sentences: "Dr. Kandel permitted plaintiff to leave the hospital while a review of her brain MRI was pending. Plaintiffs' expert opined that discharging plaintiff before a review of the scans was complete constituted a deviation from the standard of care in light of plaintiff's medical history, which indicated a significant stroke risk."